                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )   CRIM ACT. NO. 1:19-cr-178-TFM-N
                                                  )
 ANTHONY CRAIG PIERCE                             )

                             ACCEPTANCE OF GUILTY PLEA
                             AND ADJUDICATION OF GUILT

         On November 15, 2019, the Defendant Anthony Craig Pierce, by consent, appeared before

the Magistrate Judge and entered a plea of guilty to Count One of the Indictment (Doc. 1) charging

a violation of Title 21, United States Code, Section 841(a)(1), Possession with Intent to Distribute

Methamphetamine. See Doc. 17. The Magistrate Judge entered a Report and Recommendation

wherein she recommends the plea of guilty be accepted. See Doc. 21. No objections were filed

and the time frame has passed.

         Accordingly, the Report and Recommendation is adopted as the opinion of the Court. The

plea of guilty of the Defendant to Count 1 of the Indictment is accepted and the Defendant is

adjudged guilty of such offense.

         A sentencing hearing has been scheduled for March 19, 2020 at 1:30 p.m. under separate

Order.

         DONE and ORDERED this 3rd day of December, 2019.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
